UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6061


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JAMES WIGNALL,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, Chief
District Judge. (2:04-cr-10064-jpj-pms)


Submitted:    August 7, 2009                 Decided:   August 25, 2009


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wignall, Appellant Pro Se. Anthony Paul Giorno, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James    Wignall     appeals       the    district    court’s      order

denying Wignall’s motion for sentence reduction pursuant to 18

U.S.C. § 3582(c) (2006).           We have reviewed the record and find

no reversible error.            Accordingly, we affirm for the reasons

stated by the district court.                 United States v. Wignall, No.

2:04-cr-10064-jpj-pms          (W.D.    Va.     Dec.   22,   2008).       We     deny

Wignall’s motion for appointment of counsel.                    We dispense with

oral   argument      because    the     facts    and    legal     contentions    are

adequately    presented    in     the    materials      before     the   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                          2